DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-8 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.[claim 2]
Claim 2 recites “The imaging device, wherein the substrate is substantially rectangular, and the substrate has a first side having the first V-shaped portion a second side having the second V-shaped portion, and the second side is opposite to the first side” (note that the underlining does not appear in claim 2 as filed).
The underlined limitations lack antecedent basis.  For the purposes of applying prior art, claim 2 will be read as being dependent on claim 1 which provides proper antecedent basis for the underlined limitations.  
It is suggested that claim 2 be amended to recite “The imaging device according to claim 1, wherein...”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuta et al. (WO 2016/047350 A1) in view of Official Notice.  
English language equivalent reference US 2017/0299947 A1 will be used for citations in the following rejections as described in MPEP 901.05(II):  
Duplicate or substantially duplicate versions of a foreign language specification, in English or some other language known to the examiner, can sometimes be found. It is possible to cite a foreign language specification as a reference, while at the same time citing an English language version of the specification with a later date as a convenient translation if the latter is in fact a translation. Questions as to content in such cases must be settled based on the specification which was used as the reference.
[claim 1]
Regarding claim 1, Nakamura discloses an imaging device (Figures 1-9), comprising: a substrate on which an image sensor is mounted (Figures 1 and 2, Items 40 and 80; Paragraph 0088; note that the claim as written does not define the particular structure of the substrate, therefore the combined structure of 40/80 of Nakamura may be considered “a substrate” as claimed); a lens barrel holding a lens (Figures 1 and 2, Item 20; Paragraphs 0074-0076); wherein the substrate has a first V-shaped portion and a second V-shaped portion (Figures 1, 2, and 9, Items 43a; Paragraph 0086), the first V-shaped portion includes a first straight line and a second straight line (Figure 9 and Paragraph 0086; note that a wedge would be considered a “V-shape”; additionally see Figure 9 as reproduced below and note that two lines may be drawn as shown) each extending straight on a plane perpendicular to an optical axis (Figures 1 and 2; note that the plate 40 is arranged perpendicular to the optical axis and first and second lines would extend in the plane of the plate 40), the second V-shaped portion includes a third straight line and a fourth straight line each 10extending straight on the plane perpendicular to the optical axis (Figures 1 and 2; note that a second wedge shaped notch is provided on an opposite side to the first notch and would include third and fourth lines), and the first straight line and the second straight line have an intersection located symmetrically to an intersection between the third straight line and the fourth straight line about a straight line perpendicular to the optical axis (Figures 1, 2 and 9; note that the lines intersect as shown and intersection points would be arranged symmetrically about a line perpendicular to the optical axis due to the symmetrical arrangement of the notches shown).

    PNG
    media_image1.png
    436
    599
    media_image1.png
    Greyscale



However, Nakamura does not explicitly disclose 5a case covering the substrate and the lens barrel as claimed.   Official Notice is taken that it is well known in the art to provide a case covering imaging device components such as a substrate and lens barrel to provide protection for the enclosed elements.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a case covering the substrate and lens barrel of Nakamura so that the lens barrel and substrate may be protected by the case.[claim 2]
Regarding claim 2, Nakamura discloses wherein the substrate is substantially rectangular (Figures 1 and 2, Items 40 and 80; note that while the substrate includes a number of indentations and irregularities which prevent it from being a perfect rectangle, it is considered by the examiner to be “substantially rectangular” as claimed), and the substrate has a first side having the first V-shaped portion and a second side having the second V-shaped portion, and the second side is opposite to the first side (Figures 1 and 2; note V shaped portions 43a located on opposite first and second sides of the substrate).[claim 3]
Regarding claim 3, Nakamura discloses wherein the first straight line is parallel to the third straight line, and the second straight line is parallel to the fourth straight line (see Figures 1, 2 and 9; note that since the V-shaped portions are opposite each other and have the same configuration, parallel lines would be formed as claimed).[claim 4]
Regarding claim 4, Nakamura discloses further comprising: a lens flange holding the lens barrel, wherein the substrate is secured to the lens flange (Figures 1 and 2, Items 18; Paragraph 0078-0080; note that the lens barrel holding portion 18 may be considered a lens flange as claimed).  
While Nakamura does not explicitly claim that the lens flange is connected to the case, Official Notice is further taken that it is well known in the art to connect the internal components of an image device to the case so that the components may be fixed in place relative to the case, thereby preventing components from shifting and maintaining alignment between the components and the case.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to connect the lens flange of Nakamura to the case so that the internal components may be fixed in place relative to the case.  [claim 5]
Regarding claim 5, Nakamura discloses wherein the first straight line and the second straight line are symmetrical about the straight line perpendicular to the optical axis, and the third straight line and the fourth straight line are symmetrical about the straight line perpendicular to the optical axis (see Figures 1, 2 and 9; note that by arranging the V-shaped portions on opposite sides of the optical axis, symmetrical lines would be formed as claimed).[claim 6]
Regarding claim 6, Nakamura discloses wherein the first V-shaped portion and the second V-shaped portion are cutouts each extending inward from edges of the substrate (Figures 1, 2 and 9; note cutouts are formed from the outer edge of the substrate as shown).[claim 7]
Regarding claim 7, Nakamura discloses wherein the substrate is secured in position with a screw (Figures 1 and 2, Items 70; Paragraphs 0091-0092).[claim 8]
Regarding claim 8, Nakamura in view of Official Notice does not disclose wherein the first straight line forms an internal angle of about 60 degrees with the second straight line, and the third straight line forms an internal angle of about 60 degrees with the fourth straight line.
However, it is noted that one of ordinary skill in the art would necessarily need to select and appropriate internal angle for the notch to appropriately fit with centering adjusting pins T (see Figure 9).  Additionally, by selecting different angle of the V-shaped portion the alignment of the device may be changed.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select an appropriate angle for the V-shaped portion, including an angle of about 60 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following show imaging devices with similar configurations to that claimed:
	Kim et al.			US 2019/0320095 A1
	Kieslinger et al.			US 2018/0110129 A1
	Luo				CN 204156917 U
	Kimura				US 2013/0271746 A1
	Ooi et al.			US 2006/0050417 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/               Primary Examiner, Art Unit 2698